November 1, 2011




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                       JERRY ALFRED FUTCH, JR., Appellant

NO. 14-10-00399-CV                       V.

   RELIANT SOURCES, INC., (NKA RRI ENERGY, INC.), RELIANT ENERGY
  SERVICES, INC. (NKA RRI ENERGY SERVICES, INC.) BAKER BOTTS, L.L.P.,
       SIDLEY AURTIN, L.L.P., AND RELIANY ENERGY, INC., Appellee
                              ____________________
     This cause, an appeal from the judgment in favor of appellee, Baker Botts, L.L.P.,
signed February 2, 2010, was heard on the transcript of the record. The record shows that
the judgment is not final. We therefore order the appeal DISMISSED.

      We order the parties, appellant, Jerry Alfred Futch, Jr., and appellee, Baker Botts,
L.L.P., to pay their own costs incurred in this appeal. We further order this decision
certified below for observance.